Exhibit99.1 SOAdesk, LLC FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Exhibit99.1SOAdesk LLC CONTENTS Independent Registered Public Accounting Firm's Report 1 Financial Statements Balance Sheets 2 Statements of Operations and Members’ Deficiency 3 Statements of Cash Flows 4 Notes to Financial Statements 5-9 1 Exhibit99.1 REPORT OFINDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Cicero Inc. We have audited the accompanying balance sheets of SOAdesk LLC as of December 31, 2009 and 2008, and the related statements of operations and members’ deficiency, and cash flows for the years then ended.SOAdesk LLC’s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SOAdesk LLC as of December 31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Marcum LLP Bala Cynwyd, Pennsylvania April 2, 1 Exhibit99.1 SOAdesk LLC BALANCE SHEETS DECEMBER 31, 2 2009 2008 Assets Current Assets Cash $ 380 $ 13,700 Accounts receivable 50,090 Due from member 2,500 Total Current Assets 52,970 13,700 Total Assets $ 52,970 $ 13,700 Liabilities and Members’ Deficiency Current Liabilities Due to VT Thought, Inc. $ 760,768 $ 342,001 Due to member 10,000 Due to Cicero 56,000 Total Current Liabilities 826,768 342,001 Total Liabilities 826,768 342,001 Commitments and Contingencies Total Members' Deficiency (773,798 ) (328,301 ) Total Liabilities and Members' Deficiency $ 52,970 $ 13,700 The accompanying notes are an integral part of these financial statements. 2 Exhibit99.1 SOAdesk LLC STATEMENTS OF OPERATION AND MEMBERS’ DEFICIENCY FOR THE YEARS ENDED DECEMBER 31, 2 2009 2008 Consulting Revenue $ 308,414 $ 637,329 Cost of Revenue 97,888 823,985 Gross Margin (Loss) 210,526 (186,656 ) Operating Expenses Research and development 641,160 134,380 General and administrative 14,863 7,265 Total Operating Expenses 656,023 141,645 Net Loss (445,497 ) (328,301 ) Members’ Deficiency - Beginning (328,301 ) Members’ Deficiency - Ending $ (773,798 ) $ (328,301 ) The accompanying notes are an integral part of these financial statements. 3 Exhibit99.1 SOAdesk LLC STATEMENTS OF CASH FLOWS FOR THE YEARS ENDED DECEMBER 31, 2 2009 2008 Cash Flows from Operating Activities Net loss $ (445,497 ) $ (328,301 ) Adjustments to reconcile net loss to net cash provided by (used in)operating activities: Changes in operating assets and liabilities: Accounts receivable (50,090 ) Due to member 7,500 Due to VT Services 418,767 342,001 Net Cash (Used in) Provided by Operating Activities (69,320 ) 13,700 Net Cash Provided By Financing Activities Due to Cicero Inc. 56,000 Net Cash Provided by Financing Activities 56,000 Net (Decrease) Increase in Cash (13,320 ) 13,700 Cash and Cash Equivalents - Beginning (13,700 ) Cash and Cash Equivalents - Ending $ 380 $ 13,700 The accompanying notes are an integral part of these financial statements. 4 Exhibit99.1 SOAdesk, LLC NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Note 1 - Nature of Business and Summary of Significant Accounting Policies and Recent Accounting Pronouncements Nature of Business SOAdesk, LLC (“the Company”) was formed on April 3, 2008 as a Delaware limited liability company ("LLC") and is engaged in the business of providing customer interaction consulting and technology services for organizations and contact centers throughout the world. Accounts Receivable Trade accounts receivable are stated at the amount management expects to collect from outstanding balances. Revenue Recognition The Company recognizes revenue from consulting services when persuasive evidence of an arrangement exists, the services have been rendered, the fee for the arrangement is fixed or determinable and collectability is reasonable assured. Cost of Revenue The primary components of the Company’s cost of revenue are costs of employee services occurred from a related party through employee-lease arrangement agreement. Research and Development Research and development costs are expensed as incurred. Income Taxes The members of an LLC are taxed on their proportionate share of the company's taxable income.Accordingly, no provision or liability for Federal income taxes has been included in the financial statements.Management has concluded that the Company is a pass-through entity and there are no uncertain tax positions that would require recognition in the financial statements.The company’s conclusions regarding uncertain tax positions may be subject to review and adjustment at a later date based upon ongoing analysis of tax laws, regulations and interpretations thereof.Generally, federal, state and local authorities may examine the Company’s tax returns for three years from the date o filing. 5 Exhibit99.1SOAdesk, LLC NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 Note 1 - Nature of Business and Summary of Significant Accounting Policies and recent accounting pronouncements (continued) Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Pronouncements In March 2008, the FASB issued guidance now codified as FASB ASC Topic 815, “Derivatives and Hedging”, which requires enhanced disclosures about an entity’s derivative and hedging activities and thereby improves the transparency of financial reporting. This standard is effective for fiscal years and interim periods beginning after November 15, 2008. The adoption of this standard did not have an effect on the Company’s financial position, results of operations, or cash flows. In
